                              Case 16-26668   Doc 273   Filed 01/15/20    Page 1 of 2
Entered: January 15th, 2020
Signed: January 15th, 2020

SO ORDERED




                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                               Greenbelt Division

     IN RE:                                        Case No. 16-26668-LSS
     LATONJA DESHAWN MARTIN
     aka LATONJA DESHAWN CARRERA                   Chapter 7
            Debtor
     _______________________________
     DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
     TRUSTEE, IN TRUST FOR REGISTERED HOLDERS OF
     LONG BEACH MORTGAGE LOAN TRUST 2006-5, ASSET-
     BACKED CERTIFICATES, SERIES 2006-5, C/O
     SELECT PORTFOLIO SERVICING, INC.
            Movant
     v.
     LATONJA DESHAWN MARTIN AKA LATONJA DESHAWN
     CARRERA
            Debtor/Respondent
     and
     GARY A ROSEN
            Trustee/Respondent

                              ORDER GRANTING RELIEF FROM AUTOMATIC STAY

            Upon review of the Motion for Relief from the Automatic Stay filed herein by Deutsche Bank
    National Trust Company, as Trustee, in trust for registered Holders of Long Beach Mortgage Loan
    Trust 2006-5, Asset-Backed Certificates, Series 2006-5, c/o Select Portfolio Servicing, Inc. ("Movant"),
    and in the absence of any opposition thereto, it is

            ORDERED that the Automatic Stay imposed by 11 U.S.C. § 362(a) is TERMINATED to enable
    Movant and/or its successors and assigns to cause the commencement or continuation of a foreclosure
    proceeding, and/or pursue other means, as permitted by state law, of obtaining or transferring title to
    the real property belonging to the debtor and known as 623 Mellon St Se, Washington, DC 20032 (the
                    Case 16-26668       Doc 273      Filed 01/15/20     Page 2 of 2


“Property”), and to allow the purchaser or transferee to obtain possession of same; and is further

       ORDERED, that the Automatic Stay of 11 U.S.C. § 362(a) shall not be reimposed as to the
Debtor's interest in the Property by the conversion of this case to a case under another Chapter of the
United States Bankruptcy Code.

cc:

BWW Law Group, LLC
6003 Executive Blvd, Suite 101
Rockville, MD 20852

Gary A. Rosen, Trustee
One Church Street, Suite 800
Rockville, MD 20850

LaTonja DeShawn Martin
aka LaTonja DeShawn Carrera
11005 Tulip Hill Lane
Upper Marlboro, MD 20772



                                           END OF ORDER
